Citation Nr: 1500405	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  10-36 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether termination of the appellant's Dependents' Educational Assistance (DEA) benefits on April 8, 2010, for enrollment period from December 11, 2009 to May 26, 2010, was correct.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had military service from October 1962 to January 1983.  The appellant is the spouse of the Veteran and for the time period on appeal was in receipt of Dependents' Educational Assistance benefits.  Eligibility was reportedly determined effective December 1997.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision letter of the Department of Veterans Affairs (VA) Education Service of the Regional Office (RO) in Muskogee, Oklahoma.  

The Board notes the appellant requested a hearing on her September 2010 substantive appeal form, but she failed to appear for her hearing.  The appellant has not indicated good cause for missing the hearing nor has she requested the hearing be rescheduled.  Accordingly, the Board deems the appellant's hearing request withdrawn.

In December 2012, January 2014, and July 2014, the Board remanded this case for additional development.  The matter again is before the Board.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veteran's Benefits Management System (VBMS) systems to ensure review of the totality of the evidence.


FINDING OF FACT

Affording the appellant the benefit of the doubt, termination of DEA benefits on April 8, 2010, for enrollment period from December 11, 2009 to May 26, 2010, was not correct.
CONCLUSION OF LAW

The termination of payment of DEA benefits under Chapter 35, Title 38, United States Code, educational benefits, from April 8, 2010, through May 26, 2010, was improper.  38 U.S.C.A. §§ 3531, 3532, 3680 (West 2014); 38 C.F.R. §§ 21.3130, 21.3132, 21.3135, 21.4135 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that educational assistance under Chapter 35 shall be paid only for the period of an eligible person's enrollment in, and pursuit of, an educational program.  No amount shall be paid to an eligible person for a course for which the grade assigned is not used in computing the requirements for graduation including a course from which the student withdraws, unless the eligible person withdraws because he was called to active duty or the Secretary finds that there are mitigating circumstances for the withdrawal.  38 U.S.C.A. § 3680(a); 38 C.F.R. § 21.3132(d).  If there are no mitigating circumstances, the educational allowance will be reduced or terminated as of the first day of the term in which the withdrawal occurs.  See 38 C.F.R. §§ 21.3135(c); 21.4135(e)(1).

If the eligible person is claiming that there are mitigating circumstances for the withdrawal or non-punitive grade, he or she must submit a description of these circumstances in writing to VA either within one year from the date VA notifies the eligible person that he must submit the mitigating circumstances or at a later date if the eligible person is able to show good cause why the one-year time limit should be extended to the date on which he or she submitted the description of the mitigating circumstances.  The eligible person must also submit evidence supporting the existence of mitigating circumstances within one year of the date VA requests such evidence.  38 C.F.R. § 21.3132(d)(1).

The following circumstances are representative of those which VA considers to be mitigating: (i) an illness of the eligible person; (ii) an illness or death in the eligible person's family; (iii) an unavoidable geographical transfer resulting from the eligible person's employment; (iv) an unavoidable change in the eligible person's conditions of employment; (v) immediate family or financial obligations beyond the control of the eligible person which require him or her to suspend pursuit of the program of education to obtain employment; (vi) discontinuance of a course by a school; (vii) unanticipated active duty for training; and (viii) unanticipated difficulties in caring for the eligible person's child or children.  38 C.F.R. § 21.3132(d)(2).

The VA education program does not pay for interval periods if a student withdraws from classes, does not take classes in sequence, or takes a leave of absence.  If a student's course or period of enrollment is interrupted for those reasons, the effective date of reduction or discontinuance of his or her award of education assistance will be the beginning and ending dates of the course or periods of enrollment as certified by the educational institution.  38 U.S.C.A. §§ 3531, 3680; 38 C.F.R. § 21.3135.

The appellant has been awarded DEA benefits under Chapter 35, Title 38, United States Code.  The appellant enrolled at Chattahoochee Valley Community College (CVCC) in a free GED program from December 11, 2009 through May 26, 2010, for 14 credit hours.

On July 26, 2010, VA received a Notice of Change in Student Status from CVCC indicating that VA Chapter 35 educational benefits should be terminated, effective April 8, 2010, because the appellant had not been attending 85 percent of her classes.  

In an August 2010 letter, the RO notified the appellant that VA had retroactively terminated payment of Chapter 35 educational benefits for the period from April 8, 2010 through May 26, 2010, and that an overpayment had been created that the appellant would be obligated to repay, because the school had sent VA notice that she had stopped training on April 8, 2010. 

The appellant subsequently submitted documentation demonstrating that she had attended all classes during the majority of the time period in question, other than April 6, 2010; April 20, 2010; May 3 through 6, 2010; May 20, 2010; and May 27, 2010.  She also contended that she attended class 90 to 95 percent of the time.

In a March 2013 email, a representative of CVCC noted review of the file.  The email indicated that the appellant's "attendance dropped below the 85% attendance rule on 4-8-10 and was terminated.  Prior to that date she had been attending classes on [a] regular basis."  The classes met 4 days per week for 3.5 hours each morning, with no class on Fridays.  In addition, "As for the 85% rule, it was an Alabama State Approving Agency policy until October 1, 2011 and this student would be subject to this rule.  This class gave the student ample time to make appointments to work around this schedule and/or miss an hour or two of class per week if necessary."

Several VA Forms 22-1999 "Enrollment Certification for Training other than Apprenticeship or other On-the-Job Flight, or Correspondence Training" are of record.  A certification for March 2010 indicated that the appellant had attended 56 of 56 class hours scheduled that month, which did not include "Spring Break" from March 29, 2010 through April 1, 2010.  Certification for April 2010 indicated that the appellant attended 10.5 hours of class for the week of April 5, 2010 through April 8, 2010.

The appellant also submitted printouts from the Alabama Adult Education System for Accountability and Performance for the period from March 17, 2010 through June 8, 2010, that showed continued attendance at CVCC.  The printouts also indicated that the appellant was registered in the GED program at CVCC from September 4, 2009 through February 23, 2011.

Thus, although CVCC has defined the appellant's status as "terminated" from April 8, 2010, the clear evidence demonstrates that she continued to attend classes on a fairly regular basis until the end of the term (a total of 66.5 hours of class time).  Moreover, as discussed in its July 2014 remand, the Board is troubled by the contention that the appellant fell below the 85 percent attendance requirement on April 8, 2010, when the clear evidence of record demonstrates that she attended class on both April 7, 2010, and April 8, 2010.  The Board recognizes (and the appellant does not dispute) that she failed to attend class on April 6, 2010, due to a documented doctor's appointment; however, this absence has not been cited as a basis for her termination.  Even if such an absence was considered to be such a basis, the Board is uncertain how this one 3.5 hour absence could have dropped the appellant below the 85 percent attendance threshold when CVCC conceded that prior to that date she had been attending "on a regular basis" and enrollment certifications from the school demonstrated that during the month of March 2010 the appellant had attended 56 of 56 hours of class and in the first week of April 2010, following a week of Spring Break, had attended 10.5 of 14 hours.  Thus, during that time period, the appellant had attended 66.5 of 70 offered hours, or 95 percent of scheduled class hours.  

The Board recognizes that attendance records are absent for the term period prior to March 2010.  In its July 2014 remand, the Board requested documentation verifying the appellant's school attendance during that period, but VA received no response from the school regarding this request.  In any case, and as discussed above, the Board is uncertain how the appellant could have been regularly attending classes (as stated by CVCC and supported by the existing record), including 95 percent of classes for more than one month prior to April 8, 2010, yet still have fallen below the 85 percent class attendance threshold as of April 8, 2010.

In light of the foregoing problems, the Board does not consider it necessary to reach the question of whether there were any applicable mitigating circumstances involved in the appellant's absences from class.  

As the Board cannot verify the basis for CVCC's termination of the appellant's DEA benefits and, indeed, the evidence of record fails to support the conclusion that as of April 8, 2010, the appellant's class attendance dropped below 85 percent, the Board concludes that the termination of DEA benefits for the period from April 8, 2010 through May 26, 2010, was not proper.


ORDER

The appeal is granted.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


